Case 1:20-cv-02816-JMS-MJD Document 1-35 Filed 10/30/20 Page 1 of 6 PageID #: 232




                                                               Exhibit GG
Case 1:20-cv-02816-JMS-MJD Document 1-35 Filed 10/30/20 Page 2 of 6 PageID #: 233




                                                               Exhibit GG
Case 1:20-cv-02816-JMS-MJD Document 1-35 Filed 10/30/20 Page 3 of 6 PageID #: 234




                                                               Exhibit GG
Case 1:20-cv-02816-JMS-MJD Document 1-35 Filed 10/30/20 Page 4 of 6 PageID #: 235




                                                               Exhibit GG
Case 1:20-cv-02816-JMS-MJD Document 1-35 Filed 10/30/20 Page 5 of 6 PageID #: 236




                                                               Exhibit GG
Case 1:20-cv-02816-JMS-MJD Document 1-35 Filed 10/30/20 Page 6 of 6 PageID #: 237




                                                               Exhibit GG
